 



 

FS Investment Corporation 8-K [fsic-8k_122013.htm]

Exhibit 10.1



EXECUTION VERSION

SIXTH AMENDMENT TO CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT, dated as of December 20, 2013
(together with all exhibits and schedules hereto, this “Sixth Amendment”), is
entered into by and between BROAD STREET FUNDING LLC, a Delaware limited
liability company (the “Borrower”), and DEUTSCHE BANK AG, NEW YORK BRANCH
(“DBNY”) as Administrative Agent (in such capacity, the “Administrative Agent”)
and as a lender (DBNY and each other Lender party to the Credit Agreement from
time to time, the “Lenders” and each a “Lender”). Capitalized terms used herein
and not otherwise defined herein have the meanings assigned to such terms in the
Credit Agreement described below.

RECITALS:

A. The Borrower and DBNY are parties to a Credit Agreement dated as of March 10,
2010 by and among the Borrower and DBNY, as Administrative Agent and as a
Lender, as (i) amended pursuant to that First Amendment to Credit Agreement and
to Security Agreement dated as of July 13, 2010, (ii) further amended pursuant
to that Second Amendment to Credit Agreement dated as of November 10, 2010,
(iii) further amended and restated pursuant to that Third Amendment to Credit
Agreement dated as of January 28, 2011, (iv) amended pursuant to that Fourth
Amendment to Credit Agreement dated as of March 23, 2012, and (v) further
amended pursuant to that Fifth Amendment to Credit Agreement dated as of March
22, 2013 (the credit agreement, as amended and amended and restated prior to the
date hereof, the “Credit Agreement” and, the Credit Agreement, as amended by
this Sixth Amendment, the “Amended Credit Agreement”).

B. The parties hereto desire, among other things, to (i) extend the Scheduled
Commitment Termination Date, (ii) reduce the Maximum Commitment, (iii) provide
for certain termination rights and (iv) make certain other related amendments
that are set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1.                Amendment of Credit Agreement. Effective as of the
date hereof, the Credit Agreement is hereby amended as follows:

(a)                Section 2.02(a) of the Credit Agreement is hereby deleted and
replaced in its entirety with the following:

“Each Lender’s commitment to make Loans hereunder shall automatically terminate,
and the Maximum Commitment shall be reduced to zero, upon the Commitment
Termination Date. The Borrower may voluntarily, from time to time, permanently
reduce the amount of the Maximum Commitment upon at least sixty (60) days’ prior
written notice (subject to Clause (b) below) to the Administrative Agent
specifying the amount of such reduction, which notice shall be irrevocable once
given; provided that (i) no reduction may reduce the

 



 

Maximum Commitment below $25,000,000 unless the Maximum Commitment is reduced to
zero; (ii) any partial reduction of the Maximum Commitment shall be in a minimum
amount of $10,000,000 and in an integral multiple of $1,000,000 for amounts in
excess thereof; (iii) no such reduction shall reduce the Maximum Commitment to
an amount less than the sum of the then aggregate outstanding Loans and (iv) any
such reduction shall be applied to reduce (x) first, the Tranche C Commitment,
if any, until such Tranche C Commitment is zero; (y) second, the Tranche B
Commitment, if any, until such Tranche B Commitment is zero; and (z) thereafter
the Tranche A Commitment. The Administrative Agent shall promptly notify each
Lender of the receipt of any such notice and the pro rata reduction of such
Lender’s Commitment.”

(b)               Section 2.02(b) of the Credit Agreement is hereby deleted and
replaced in its entirety with the following:

“Borrower may reduce the Maximum Commitment in accordance with Section 2.02(a)
in all respects (except for the notice period) on at least ten (10) Business
Days’ prior written notice to the Administrative Agent if Borrower, concurrently
with or prior to the effectiveness of any such reduction in the Maximum
Commitment, pays (without duplication) to the Administrative Agent, for the
account of the Lenders, a fee equal to the difference between (x) the Commitment
Fee that would have accrued on the amount of such reduction during the sixty
(60) day notice period pursuant to Section 2.02(a), or, if fewer, the number of
days from (and including) the date of such notice to (and excluding) the
Scheduled Commitment Termination Date, and (y) the Commitment Fee that accrued
on such amount during the shortened notice period elected pursuant to this
Section 2.02(b).”

(c)                The following clauses (c) and (d) are hereby added to Section
2.02 of the Credit Agreement:

“(c) The Lenders may voluntarily, from time to time, subject to Section 9.13(a),
permanently reduce the amount of the Maximum Commitment upon at least sixty (60)
days’ (such 60-day period, the “OET Period”) prior written notice (subject to
Clause (d) below) to the Borrower specifying the amount of such reduction.

(d) If the Lenders reduce the Maximum Commitment in accordance with Section
2.02(c), DBNY shall maintain its Commitment during the OET Period in an amount
equal to the least of: (i) the outstanding principal amount of the Loans as of
the close of business on the day on which the Lenders provided the notice of
such reduction (such day, the “Termination Notice Day”), (ii) the average
outstanding principal amount of the Loans over the thirty (30) Business Days
immediately preceding the Termination Notice Day, (iii) the outstanding
principal amount of the Loans as of the close of business on any Business Day
following and including the Termination Notice Day, and (iv) the Maximum
Commitment.”

 

2

 

 

(d)               Section 2.03(a) of the Credit Agreement is hereby deleted and
replaced in its entirety with the following:

“(a) Setup Fee. The Borrower shall pay to DBNY a Setup Fee in an amount and at
the time as set forth in the fee letter between DBNY and the Borrower dated as
of December 20, 2013 (the “December 2013 Fee Letter”). The Borrower agrees that,
once paid, the fees or any part thereof payable hereunder are irrevocable and
non-refundable under any circumstances. The December 2013 Fee Letter supersedes
all prior fee letters, which remain valid and enforceable until the execution of
the December 2013 Fee Letter.”

(e)                Section 2.04 of the Credit Agreement is hereby amended by
replacing the phrase “45 days” in the first sentence with the phrase “60 days”.

(f)                Section 9.03(b) of the Credit Agreement is hereby amended by
deleting the table in clause (ii) thereof and replacing it with the following:

Name Telephone Number Email Address Gerald F. Stahlecker (215) 495-1169
jerry.stahlecker@franklinsquare.com Michael C. Forman (215) 495-1160
michael.forman@franklinsquare.com Stephen S. Sypherd (215) 495-1185
stephen.sypherd@franklinsquare.com Ken Miller (215) 495-1164
ken.miller@franklinsquare.com Angelina Perkovic (212) 503-2146
angelina.perkovic@gsocap.com Sal Aloia (212) 503-6982 sal.aloia@gsocap.com
Andrew Jordan (212) 503-2118 andrew.jordan@gsocap.com

(g)               Section 9.13(a) of the Credit Agreement is hereby deleted and
replaced in its entirety with the following:

“(a) waive any condition set forth in Section 4.01 (other than Section 4.01(l))
or reduce the Maximum Commitment pursuant to Section 2.02(c) without the written
consent of each Lender with a Commitment or outstanding Loan, in each case,
greater than zero;”

(h)               The following definitions are hereby added to Annex I to the
Credit Agreement in the applicable alphabetical location:

“December 2013 Fee Letter” has the meaning set forth in Section 2.03(a).

(i)                 The following definitions in Annex I to the Credit Agreement
are hereby replaced in their entirety with the following:

“Commitment Fee” means zero.

“Maximum Commitment” means, (a) at any date of determination prior to the
Commitment Termination Date, the lesser of (x) $125,000,000 or (y) such lesser

 

3

 

 

amount remaining following any reduction of the Maximum Commitment in accordance
with Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment) or Section 2.04 (Lender Commitment Reduction, Applicable Margin
Adjustments and Margin Requirement Changes) and (b) on and after the Commitment
Termination Date, zero.

“Scheduled Commitment Termination Date” means December 20, 2014.

“Tranche A Commitment” means $125,000,000 (as adjusted for any reductions of the
Tranche A Commitment due to a corresponding reduction of the Maximum Commitment
pursuant to Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment); provided that on and after the Commitment Termination Date the
Tranche A Commitment shall be zero.

(j)                 The definition of “March 2013 Fee Letter” in Annex I to the
Credit Agreement is hereby deleted in its entirety.

(k)               The definition of “Additional Margin Requirement” in Section
1(a) of Annex II to the Credit Agreement is hereby amended by replacing the
value “40%” in subclause (iv)(y)(D) thereof with the value “25%”.

(l)                 The definition of “Excluded Investments” in Section 2 of
Annex II to the Credit Agreement is hereby amended by:

                                                                         
(i)                inserting the following at the end of clause (viii) thereof:

“provided, however, that no Bank Loan shall constitute an Excluded Investment on
the basis of this clause (viii) for a period of three weeks after the closing
date with respect to such Bank Loan if such Bank Loan has been arranged by two
or more Approved Banks;”

                                                                       
(ii)                deleting the word “and” at the end of clause (xxvi) thereof;

                                                                      
(iii)                replacing “.” at the end of clause (xxvii) thereof with “;
and”; and

                                                                      
(iv)                inserting the following as clause (xxviii) thereof:

“(xxviii) Bank Loans with a Stated Maturity greater than seven years after the
date of acquisition of such Bank Loans, unless approved by the Administrative
Agent in its sole discretion.”

(m)             The definition of “Portfolio Limitations” in Section 2 of Annex
II to the Credit Agreement is hereby amended by replacing the value “40%” in
clause (i) thereof with the value “25%”.

(n)               Annex II-A-2 to the Credit Agreement is hereby replaced with
Schedule I hereto.

 

4

 

 

(o)               Annex II-A-4 to the Credit Agreement is hereby replaced with
Schedule II hereto.

(p)               Annex II-B-1 to the Credit Agreement is hereby replaced with
Schedule III hereto.

(q)               Annex II-B-2 to the Credit Agreement is hereby replaced with
Schedule IV hereto.

(r)                Annex II-B-3 to the Credit Agreement is hereby replaced with
Schedule V hereto.

(s)               Annex II-B-4 to the Credit Agreement is hereby replaced with
Schedule VI hereto.

(t)                Annex II-B-5 to the Credit Agreement is hereby replaced with
Schedule VII hereto.

(u)               Annex II-C-1 to the Credit Agreement is hereby replaced with
Schedule VIII hereto.

(v)               Annex II-C-2 to the Credit Agreement is hereby replaced with
Schedule IX hereto.

(w)              Annex II-C-5 to the Credit Agreement is hereby replaced with
Schedule X hereto.

(x)               Schedule 8 to the Credit Agreement is hereby amended by
deleting IDC from the list of Approved Pricing Services therein.

(y)               The signature page of Deutsche Bank AG, New York Branch, as
Lender, on and after December 20, 2013 shall be replaced with its signature page
hereto.

Section 2.                Conditions Precedent. It shall be a condition
precedent to the effectiveness of this Sixth Amendment that each of the
following conditions are satisfied:

(a)                Agreements. The Administrative Agent shall have received
executed counterparts of this Sixth Amendment and the December 2013 Fee Letter
duly executed and delivered by an Authorized Representative of the Borrower.

(b)               Evidence of Authority. The Administrative Agent shall have
received:

(1)               a certificate of an Authorized Representative of the Borrower
and a Responsible Officer (which could be the same person as the Authorized
Representative), dated the Sixth Amendment Closing Date, as to:

 

5

 

 

 (i)    the authority of the Borrower to execute and deliver this Sixth
Amendment and to perform its obligations under the Amended Credit Agreement, the
Notes, and each other Credit Document executed by it, in each case as amended by
this Sixth Amendment and each other instrument, agreement or other document to
be executed in connection with the transactions contemplated in connection
herewith and therewith;

(ii)     the authority and signatures of those Persons authorized on behalf of
the Borrower to execute and deliver this Sixth Amendment and the other Credit
Documents to be executed and delivered in connection with this Sixth Amendment
and to act with respect to this Sixth Amendment and each other Credit Document
executed or to be executed by the Borrower, upon which certificate each Lender,
including each assignee (whether or not it shall have then become a party
hereto), may conclusively rely until it shall have received a further
certificate of the Borrower canceling or amending such prior certificates; and

(iii)     the absence of any changes in the Organic Documents of the Borrower
since the copies delivered in connection with the closing of the Fourth
Amendment to Credit Agreement; and

(2)            such other instruments, agreements or other documents (certified
if requested) as the Administrative Agent may reasonably request.

(c)                The Administrative Agent shall have received a certificate of
an Authorized Representative of the Borrower and a Responsible Officer (which
could be the same person as the Authorized Representative), in each case on
behalf of the Borrower dated as of the Sixth Amendment Closing Date, in form and
substance reasonably satisfactory to the Administrative Agent (which shall be
deemed to have been given under the Credit Agreement), to the effect that, as of
such date:

(1)               all conditions set forth in this Section 2 (CONDITIONS
PRECEDENT) have been fulfilled;

(2)               all representations and warranties of the Borrower set forth
in Article 5 of the Credit Agreement (REPRESENTATIONS AND WARRANTIES) are true
and correct in all material respects as if made on the Sixth Amendment Closing
Date (unless expressly made as of a certain date, in which case it shall be true
and correct in all material respects as of such date);

(3)               all representations and warranties set forth in each of the
Collateral Documents are true and correct in all material respects as if made on
the Sixth Amendment Closing Date (unless expressly made as of a certain date, in
which case it shall be true and correct in all material respects as of such
date); and

(4)               no Default or Event of Default shall be continuing.

(d)               Opinion of Counsel. The Administrative Agent shall have
received a legal opinion from Dechert LLP, counsel to the Borrower, the Manager
and FB Income, in form and

 

6

 

 

substance reasonable satisfactory to the Administrative Agent covering such
matters as the Administrative Agent may reasonably request.

(e)                Manager Letter. The Administrative Agent shall have received
from the Manager a letter in the form of Exhibit A hereto addressed to the
Administrative Agent amending and restating the Manager Letter entered into in
connection with the Credit Agreement.

(f)                Equity Owner Letter. The Administrative Agent shall have
received from the Equity Owner a letter in the form of Exhibit B hereto
addressed to the Administrative Agent amending and restating the Equity Owner
Letter entered into in connection with the Credit Agreement.

(g)               FB Income Letter. The Administrative Agent shall have received
from FB Income a letter in the form of Exhibit C hereto addressed to the
Administrative Agent amending and restating the FB Income Letter entered into in
connection with the Credit Agreement.

(h)               Closing Fees, Expenses, etc. The Administrative Agent shall
have received for its own account, or for the account of the Lenders, as the
case may be, all fees, costs and expenses then due and payable to it under the
Credit Agreement and the December 2013 Fee Letter.

(i)                 After giving effect to any requested Borrowing on the Sixth
Amendment Closing Date (1) the aggregate principal amount of all Loans
outstanding will not exceed the Maximum Commitment and (2) the
Overcollateralization Test is satisfied.

(j)                 Satisfactory Legal Form. All limited liability company and
other actions or proceedings taken or required to be taken in connection with
the transactions contemplated hereby and all agreements, instruments, documents
and opinions of counsel executed, submitted, or delivered pursuant to or in
connection with this Sixth Amendment by or on behalf of the Borrower shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel; all certificates and opinions delivered pursuant to this Sixth
Amendment shall be addressed to the Administrative Agent and the Lenders, or the
Administrative Agent and the Lenders shall be expressly entitled to rely
thereon; the Administrative Agent and its counsel shall have received all
information, and such number of counterpart originals or such certified or other
copies of such information, as the Administrative Agent or its counsel may
reasonably request; and all legal matters incident to the transactions
contemplated by this Sixth Amendment shall be reasonably satisfactory to counsel
to the Administrative Agent.

Section 3.                Miscellaneous.

(a)                GOVERNING LAW. THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.

 

7

 

 

(b)               Amendments, Etc. None of the terms of this Sixth Amendment may
be changed, waived, discharged or terminated unless such change, waiver,
discharge or termination is in writing signed by the Borrower and the
Administrative Agent (or other applicable party thereto as the case may be), and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

(c)                Severability. If any one or more of the covenants,
agreements, provisions or terms of this Sixth Amendment shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Sixth Amendment and shall in no way affect the validity or
enforceability of the other provisions of this Sixth Amendment.

(d)               Counterparts. This Sixth Amendment may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument.

(e)                Successors and Assigns. All covenants and agreements
contained herein shall be binding upon, and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

(f)                Captions. The captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Sixth Amendment.

(g)               Entire Agreement. This Sixth Amendment constitutes a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall (together with the Amended Credit
Agreement and the Security Agreement) constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all
previous oral statements and other writings with respect thereto.

[Signature pages follow]

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed and delivered as of the day and year first above written.



    BORROWER                 BROAD STREET FUNDING LLC,     as Borrower          
By: /s/ Gerald F. Stahlecker     Name: Gerald F. Stahlecker     Title: Executive
Vice President



 

[Signature Page to Sixth Amendment]

 

 



  ADMINISTRATIVE AGENT               DEUTSCHE BANK AG, NEW YORK     BRANCH as
Administrative Agent           By: /s/ Ian R. Jackson     Name: Ian R. Jackson  
  Title: Director                     By: /s/ Satish Ramakrishna      Name:
Satish Ramakrishna     Title: Managing Director    



[Signature Page to Sixth Amendment]

 

 



          DEUTSCHE BANK AG, NEW YORK     BRANCH, as Lender           By: /s/ Ian
R. Jackson     Name: Ian R. Jackson     Title: Director                     By:
/s/ Satish Ramakrishna      Name: Satish Ramakrishna     Title: Managing
Director    

The Commitment of Deutsche Bank AG, New York Branch, as Lender is as follows:

 

Type of Commitment Amount of Commitment Percentage of Tranche Tranche A
Commitment $125,000,000 100% Tranche B Commitment $0 0% Tranche C Commitment $0
0%       Total Commitment $125,000,000   Applicable Percentage

100%

 

 

 

[Signature Page to Sixth Amendment]

 

 

SCHEDULE I

Annex II-A-2

Base Margin Requirement – Bank Loans

 

Outstanding Facility Size

 

Greater than or equal to
$400 million

Greater than or equal to $150 million and less than $400 million

 

Number Of Pricing Sources

Spread To Maturity

Greater than 5

2, 3, 4 or 5

Greater than 5

2, 3, 4 or 5

Less than or equal to 2.50% 15% 18% 25% 28% Greater than 2.50% and less than or
equal to 6.00% 17% 20% 27% 30% Greater than 6.00% and less than or equal to
9.00% 22% 25% 32% 35% Greater than 9.00% and less than or equal to 12.00% 28%
31% 38% 41% Greater than 12.00% and less than or equal to 15.00% 32% 35% 42% 45%
Greater than 15.00% and less than or equal to 18.00% 37% 40% 47% 50% Greater
than 18.00% and less than or equal to 20.00% 42% 45% 52% 55% Greater than 20.00%
TBA TBA TBA TBA

 

“TBA” means as advised to the Manager/Borrower, in writing, by the
Administrative Agent on a case by case basis and, until so advised, 100%.

The base rate will be determined based on a linear interpolation of the loan
spread to maturity between the table boundaries. The minimum base rate will be
the rate in the 250bps loan spread level.

Schedule I

 

 

SCHEDULE II

Annex II-A-4

Base Margin Requirement – Corporate Bond Securities

Bond Price (Credit Spread Larger than 20.00%, Maturity Less than 1 year)

Margin Rate

Larger than 75 38.7% Equal to or larger than 60 and less than or equal to 75
43.2% Less than 60 100%

 

 

* Corporate Bond Securities with Credit Spreads greater than 20% will only be
financed up to 20% of the aggregate Market Value of all Eligible Investments.

 

Schedule II

 

 

SCHEDULE III

Annex II-B-1

Additional Margin Requirement – Bank Loans

Principal Balance

Margin Rate

Greater than $10 million and less than or equal to $20 million 3.5%   Greater
than $20 million and less than or equal to $30 million 7%   Greater than $30
million and less than or equal to $40 million 8.5%   Greater than $40 million
TBA  

 

“TBA” means as advised, in writing, by the Administrative Agent on a case by
case basis, and until so advised, 100%.

Schedule III

 

 

SCHEDULE IV

Annex II-B-2

Additional Margin Requirement – Bank Loans

Aggregate Market Value for such Bank Loans and Corporate Bond Securities of a
single Obligor (when summing up the Obligor concentration across the entire
portfolio) as a percentage of the aggregate Market Value for all Eligible
Investments

Additional Margin Requirement

Greater than 5% and less than or equal to 15% 4.5%   Greater than 15% and less
than or equal to 25% 13%   Greater than 25% 100%  

 

Schedule IV

 

 

SCHEDULE V

Annex II-B-3

Additional Margin Requirement – Bank Loans

Aggregate Market Value for such Bank Loans of a single Obligor Industry (when
summing up the industry concentration across the entire portfolio) as a
percentage of the aggregate Market Value for all Eligible Investments

Additional Margin Requirement

Greater than 15% and less than or equal to 25% 4.5%   Greater than 25% and less
than or equal to 50% 17%   Greater than 50% 43%  

 

 

Schedule V

 

 

SCHEDULE VI

Annex II-B-4

Additional Margin Requirement – Bank Loans

Market Value for such Bank Loan as a percentage of the Outstanding Facility Size

Additional Margin Requirement

Greater than 5% and less than or equal to 10% 6.5%   Greater than 10% and less
than or equal to 25% 13%   Greater than 25% and less than or equal to 50% 43%  
Greater than 50% 100%  

 

Schedule VI





 

 

SCHEDULE VII

Annex II-B-5

Additional Margin Requirement – Bank Loans

Aggregate Market Value for all Second Lien Loans as a percentage of the
aggregate Market Value of all Eligible Investments

Additional Margin Requirement

Greater than 10% and less than or equal to 15% 5%   Greater than 15% and less
than or equal to 20% 10%   Greater than 20% and less than or equal to 25% 15%  
Greater than 25% 100%  

 

Schedule VII



 

 

SCHEDULE VIII

Annex II-C-1

Additional Margin Requirement – Corporate Bond Securities

Issue Size

Additional Margin Requirement

Less than $200 million 9%  

 

 

Aggregate Market Value for such Bank Loans and Corporate Bond Securities of a
single Obligor as a percentage of the aggregate Market Value for all Eligible
Investments

Additional Margin Requirement

 

Greater than 5% and less than or equal to 15% 4.5%   Greater than 15% and less
than or equal to 25% 13%   Greater than 25% 100%  

Schedule VIII

 

 

SCHEDULE IX

Annex II-C-2

Additional Margin Requirement – Corporate Bond Securities

Par Value for such Corporate Bond Securities as a percentage of the Outstanding
Facility Size

Additional Margin Requirement

Greater than 5% and less than or equal to 10% 6.5%   Greater than 10% and less
than or equal to 25% 13%   Greater than 25% and less than or equal to 50% 43%  
Greater than 50% 100%  

 

 

Schedule IX

  

 

SCHEDULE X

Annex II-C-5

Additional Margin Requirement – Corporate Bond Securities

Aggregate Market Value for all Corporate Bond Securities with such Obligor
Sector (when summing up the sector concentration across the entire portfolio) as
a percentage of the aggregate Market Value for all Eligible Investments

Additional Margin Requirement

Greater than 25% and less than or equal to 50% 4.5%   Greater than 50% 25%  

  



Schedule X

   

 

 

 

 